Motion Granted; Order filed March 18, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00058-CV
                               ____________

                   WILLIAM WADE BARTLETT, Appellant

                                       V.

                      LORI LEE BARTLETT, Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-55541


                                  ORDER

      The clerk’s record was filed February 19, 2014. Appellant filed a motion to
supplement the record with relevant items that have been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). We GRANT the motion and issue the
following order:

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 4, 2014, containing the Exhibits to appellant’s motion
for summary judgment filed March 6, 2013, specifically:
       Movant’s Exhibit 1, a true and correct copy of the Final Decree of
       Divorce;
       Movant’s Exhibit 2, a true and correct copy of Responses to
       Requests for Admissions;
       Movant’s Exhibit 3, a true and correct copy of Responses to
       Answers to Written Interrogatories;
       Movant’s Exhibit 4, a true and correct copy of Movant’s
       Affidavit;

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM